Andrew WestBrook V William Austin & Rufus Hatch

Territory of Michigan supreme court OF THE TERM OF SEPTEMBER IN THE YEAR of our lord one thousand eight hunDRED & TWENTY ONE
And the said Plaintiff as to the said plea of said Defendants, in this case, Secondly by them pleaded saith, that he the said Plaintiff, by reason of any thing by the said Defendants in their plea alledged, ought not to be barred from having & maintaining his aforesaid action thereof against them the said Defendants, because he saith, that there is such record of the said recognizance, remaining in the office of said John K. Smith Esquire as mentioned in said Plaintiffs declaration who at the time of said Defendants so entering into said recognizance was one of the Justices of the Peace within & for the County of Macomb, & Territory aforesaid, and this the said Plaintiff is ready to verify, a true & attested Copy of which recognizance is here in court to be produced, or by inspection of the record aforesaid, And the said Plaintiff further saith, there is such record of said judgment remaining in the said County Court, of the County of Macomb, as he the said Plaintiff, hath above in his said declaration in that behalf alledged and this the said Plaintiff is ready to verify, by the record, a true & attested copy whereof is here in court to be produced, wherefore he prays judgment and his debt aforesaid, together with his damages by him sustained on occasion of the detaining thereof to be adjudged to him By Jn° Hunt & Charles Larned
his Attorneys